Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 7, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed February 7, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00045-CV
____________
 
IN RE CLIFFORD G. OLSON, III, Relator
 
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
January 23, 2008, relator, Clifford G. Olson, III, filed a
petition for writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see alsoTex.
R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable Denise Collins, presiding judge of the 208th District Court of Harris
County, to provide him with a free copy of his trial record for use in habeas
corpus proceedings.  
Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.  
 
PER CURIAM




 
Petition Denied and Memorandum
Opinion filed February 7, 2008.
Panel consists of Justices Yates,
Guzman, and Brown.